                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                                 NO. 4:06-CR-28-FL


UNITED STATES OF AMERICA               )
                                       )
             v.                        )       ORDER
                                       )
LATROY KRISHAWAN DUGGER                )



      Upon motion of the United States, for good cause shown, and for the reasons

stated in the motion, it is hereby ORDERED that D.E. 87 be sealed by the Clerk

from this date until further order by this Court.



      This the    12th        day of June 2019.




                                        LOUISE W. FLANAGAN
                                        United States District Judge
      .
